                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ASHLEY FOSTER, ERICA MORGAN,
each individually and on behalf of all others
similarly situated                                                               PLAINTIFFS

v.                                 Case No. 4:18-cv-00217-KGB

GRADY’S PIZZA & SUBS, INC., d/b/a
GRADY’S RESTAURANT                                                              DEFENDANT

                                           ORDER

       On March 4, 2019, plaintiffs Ashley Foster and Erica Morgan and defendant Grady’s Pizza

& Subs, Inc., d/b/a Grady’s Restaurant filed a notice of settlement informing the Court that the

parties are in the process of finalizing settlement terms and expected to file the necessary

settlement and dismissal papers with the Court by March 18, 2019 (Dkt. No. 22). Based on

informal communication with the parties, and for good cause shown, the Court grants the parties

an extension of time up to and including April 3, 2019, to file the necessary settlement and

dismissal papers with the Court.

       So ordered this the 20th day of March, 2019.




                                                Kristine G. Baker
                                                United States District Judge
